United States Court of Appeals
                    For the First Circuit

No. 04-2101

                  UNITED STATES OF AMERICA,

                         Appellant,

                             v.

                       QUINTON SMITH,

                    Defendant, Appellee.




                       ERRATA SHEET

     Judge Lynch's dissent, issued September 9, 2005, should
be amended as follows:

     On page 16 line 9: the word "Quentin" is replaced with
"Quinton."

     On page 27 line 14: after "Maj. op.," the number "10"
is replaced with "9."